Case 2:19-cv-00016-SEH Document 169 Filed 12/07/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

PHYLLIS SAXON, SANDRA
IVERSON, and OLD WEST
SALOON, LLC,

Plaintiffs,

VS.

CITY OF DILLON, MONTANA, a
body politic, DILLON POLICE
CHIEF PAUL CRAFT, in his
individual and official capacity,
DILLON POLICE CHIEF DONALD
GUIBERSON, in his individual and
official capacity, and OFFICER
JOSEPH HORROCKS, in his
individual and official capacity and
JOHN DOES 1-X,

Defendants.

 

 

No. CV 19-16-BU-SEH

MEMORANDUM AND
ORDER
Case 2:19-cv-00016-SEH Document 169 Filed 12/07/20 Page 2 of 9

INTRODUCTION
The Court conducted a hearing on Defendants’ summary judgment motions
on October 16, 2020. Additional briefing on qualified immunity issues was
ordered and has been filed.
PROCEDURAL BACKGROUND
This action was commenced on March 29, 2019.! An amended complaint’
and a second amended complaint? were filed.
Six counts were pled in the Second Amended Complaint:
Count I — excessive force against Horrocks (Individual
and Official Capacity), Craft (Individual and Official
Capacity) and Guiberson (Individual and Official
Capacity);°
Count IJ — a failure to train or supervise against the City

of Dillon, Craft (Individual and Official Capacity) and
Guiberson (Individual and Official Capacity);

 

'Doc. 1.

? Doc. 24.

3 Doc. 27.

4 See Doc. 27.

° See Doc, 27 at 14-15.

° See Doc. 27 at 15-17.
Case 2:19-cv-00016-SEH Document 169 Filed 12/07/20 Page 3 of 9

Count III - negligence against Horrocks (Individual and
Official Capacity);’

Count IV — malicious prosecution against Horrocks
(Individual and Official Capacity); the City of Dillon,
Craft (Individual and Official Capacity), and Guiberson
(Individual and Official Capacity);?

Count V — harassment-tortious interference with
business against Horrocks (Individual and Official
Capacity); the City of Dillon, Craft (Individual and
Official Capacity), and Guiberson (Individual and
Official Capacity);? and

Count VI — defamation against Horrocks (Individual
Capacity).'°

Counts III, IV, and V against Horrocks in his individual and official
capacities were dismissed on May 26, 2020.'' Additional claims were dismissed at

the October 16, 2020, hearing.'? The remaining claims are:

 

7 See Doc. 27 at 17-18.

® See Doc. 27 at 18-19.

° See Doc. 27 at 19-20.

' See Doc. 27 at 20-21.
"| See Doc. 83.

12 See Doc. 152 (Claims dismissed on October 16, 2020, were: Count I against Craft,
Guiberson, and Horrocks in his Official Capacity; Count II against Craft and Guiberson in his
Official Capacity; Count IV; Count V; and Count VI).

3-
Case 2:19-cv-00016-SEH Document 169 Filed 12/07/20 Page 4 of 9

Count I — excessive force against Horrocks (Individual
Capacity); and

Count II — a failure to train or supervise against the City
of Dillon and Guiberson (Individual Capacity).

QUALIFIED IMMUNITY

Upon further consideration of the record,’* the Court has concluded no
issues of material fact relevant to the qualified immunity privilege/defense remain.
The issue is ripe for resolution.

“Qualified immunity is ‘an entitlement not to stand trial or face the other
burdens of litigation.’ The privilege is ‘an immunity from suit rather than a mere
defense to liability.’”'4 “[O]fficers are entitled to qualified immunity under [42
U.S.C.] § 1983 unless (1) they violated a federal statutory or constitutional right,
and (2) the unlawfulness of their conduct was ‘clearly established at the time.’”"°

The “clearly established” prong of the defense is a question of law “that must

ultimately be decided by a judge.”'® The district court has flexibility as to which

 

8 See Second Am. Compl., Oct. 18, 2019, Doc. 27; Answer, Oct. 22, 2019, Doc. 30;
Answer, Oct. 31, 2019, Doc. 33; Statement of Undisputed Facts, Aug. 14, 2020, Doc. 118;
Statement of Disputed Facts, Sept. 4, 2020, Doc. 134; Tr., Oct. 16, 2020, Doc. 153.

"4 Saucier v. Katz, 533 U.S. 194, 200-01 (2001) (overruled on other grounds) (quoting
Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

'S Dist. of Columbia v. Wesby, _U.S.__, __ , 138 S. Ct. 577, 589 (2018) (quoting
Reichle v. Howards, 566 U.S. 658, 664 (2012)).

16 Morales v. Fry, 873 F.3d 817, 819 (9th Cir. 2017).

4.
Case 2:19-cv-00016-SEH Document 169 Filed 12/07/20 Page 5 of 9

prong to tackle first.'”

The Fourth Amendment protects against unreasonable or excessive force by
law enforcement.'* Established precedent “has long recognized that the right to
make an arrest or investigatory stop necessarily carries with it the right to use
some degree of physical coercion or threat thereof to effect it.”!® “[P]olice officers
are often forced to make split-second judgments—in circumstances that are tense,
uncertain, and rapidly evolving—about the amount of force that is necessary in a
particular situation.””° “Not every push or shove, even if it may later seem
unnecessary in the peace of a judge’s chambers, violates the Fourth
Amendment.””! An arrest made with probable cause does not violate an
individual’s Fourth Amendment right.”

The unlawfulness of conduct of an officer charged with unreasonable force

 

'7 See Pearson v. Callahan, 555 U.S. 223, 242 (2009).

'8 Chaney v. Wadsworth, 700 Fed. App’x 591, 593 (9th Cir. 2017) (citing Graham v.
Connor, 490 U.S. 386, 395 (1989)).

9 Graham, 490 U.S. at 396 (citing Terry v. Ohio, 392 U.S. 1, 22-27 (1968)).
20 Graham, 490 U.S. at 397.

21 Ames v, King County, 846 F.3d 340, 348 (9th Cir. 2017) (quoting Graham, 490 USS. at
396).

22 See Graham, 490 U.S. at 396 (1989); See also Beck v. Ohio, 379 U.S. 89, 91 (1964);
Wesby, 138 S. Ct. at 589.

-5-
Case 2:19-cv-00016-SEH Document 169 Filed 12/07/20 Page 6 of 9

must be “clearly established” at the time of the incident.” To be “clearly

C666

established,” the law must be ““sufficiently clear” that every “reasonable official

would understand what he is doing is unlawful.””” This high bar protects “‘all but
the plainly incompetent or those who knowingly violate the law.’””

The contours of applicable law “must be so well defined that it is ‘clear to a
reasonable officer that his conduct was unlawful in the situation he confronted.’””*
Courts have been repeatedly urged to define the parameters of law with a high
degree of specificity.”’ “A rule is too general if the unlawfulness of the officer’s
conduct ‘does not follow immediately from the conclusion that [the rule] was
firmly established.’””®

Specificity in the “clearly established” prong is “especially important in the

Fourth Amendment context.’””? Probable cause cannot be reduced to a precise

 

3 Wesby, 138 S. Ct. at 589.
4 Wesby, 138 S. Ct. at 589 (quoting Anderson v. Creighton, 483 U.S. 635 (1987)).
5 Wesby, 138 S. Ct. at 589 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

6 Wesby, 138 S. Ct. at 589 (quoting Saucier, 533 U.S. at 202 (overruled on other
grounds)).

7 See Wesby, 138 S. Ct. at 590.
8 Wesby, 138 S. Ct. at 590 (quoting Anderson, 483 U.S. at 641).

2° Wesby, 138 S. Ct. at 590 (quoting Mullenix v. Luna, 577 U.S.__,__ , 135 S. Ct. 305,
309 (2015).

-6-
Case 2:19-cv-00016-SEH Document 169 Filed 12/07/20 Page 7 of 9

definition and requires an “assessment of probabilities in particular factual
contexts.”*” The Supreme Court has “stressed the need to ‘identify a case where an
officer under similar circumstances . . . was held to have violated the Fourth
Amendment.’”?! Failure by the charging party to identify a “controlling case or
robust consensus of cases—finding a Fourth Amendment violation ‘under similar

eee

circumstances”” or an “‘obvious case’ where a ‘body of case law’ is not needed”
entitles an officer to qualified immunity.” * Moreover, the officer is entitled to
qualified immunity in the absence of probable cause if he “‘reasonably but
mistakenly conclude[d] that probable case [wa]s present.’”**

No Constitutional Violation by Officer Horrocks
An arrest made with probable cause does not violate an individual’s Fourth

Amendment right.*° Horrocks had probable cause to arrest both Plaintiff Saxon

and Plaintiff Iverson.

 

3° Wesby, 138 S.Ct. at 590 (quoting Mlinois v. Gates, 462 U.S. 213, 232 (1983).

3! Wesby, 138 S. Ct. at 590 (quoting White v. Pauly, 580 U.S.__,__ , 137 S. Ct. 548, 552
(2017) (per curiam)).

2 Wesby, 138 S. Ct. at 591 (quoting Pauly, 137 S. Ct. at 552).

3 Wesby, 138 S. Ct. at 591 (quoting Brosseau v. Haugen, 543 U.S. 194, 199 (2004) (per
curiuam)).

4 Wesby, 138 S. Ct. at 591 (quoting Anderson, 483 U.S. at 640-41).
35 See Graham, 490 U.S. at 396; See also Beck, 379 U.S. at 91; Wesby, 138 S. Ct. at 589.

-7-
Case 2:19-cv-00016-SEH Document 169 Filed 12/07/20 Page 8 of 9

No “Clearly Established” Law Identified as Violated by Horrocks
Failure by the injured party to identify a “controlling case or robust
consensus of cases—finding a Fourth Amendment violation ‘under similar

eee

circumstances’” or an “‘obvious case’ where a ‘body of case law’ is not needed”
entitles an officer to qualified immunity.* 7” Such is the case here.

Plaintiffs failed to identify “a single precedent—much less a controlling case
or robust consensus of cases—finding a Fourth Amendment violation ‘under similar
circumstances.””*® The “clearly established” prong has not been established.

Conclusion
Plaintiffs have failed, on the record before the Court, to demonstrate a
viable factual basis for a claim for an excessive force violation of the
constitutional rights of either Plaintiff. Horrocks is entitled to judgment dismissing
the excessive force claim by both Plaintiffs.
ORDERED:

1. Horrocks is entitled to qualified immunity as to the remaining claims

asserted in Count I.

 

© Wesby, 138 S. Ct. at 591 (quoting Pauly, 137 S. Ct. at 552).
7 Wesby, 138 S. Ct. at 591 (quoting Brosseau, 543 U.S. at 199).
38 Wesby, 138 S. Ct. at 591 (quoting Pauly, 137 S. Ct. at 552).

-8-
Case 2:19-cv-00016-SEH Document 169 Filed 12/07/20 Page 9 of 9

2. Count I - excessive force against Horrocks (Individual Capacity) is
DISMISSED.

DATED this 7 day of December, 2020.

daw t7 Hheclelor

SAM E, HADDON
United States District Judge
